831 F.2d 295
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Donald E. KENADY, Plaintiff-Appellant,v.David BAIZE and Billy Smith, Defendants-Appellants.
No. 86-5944
United States Court of Appeals, Sixth Circuit.
October 6, 1987.

Before KEITH, MILBURN and ALAN E. NORRIS, Circuit Judges.
PER CURIAM:


1
Plaintiff appeals the directed verdict for defendants in this action for malicious prosecution and outrageous conduct.  After careful consideration of the arguments of counsel, the record and the briefs in this case, we hereby AFFIRM based on the district court's opinion entered April 17, 1986.